USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

ween nn nnn nee nner eee ee eee eee = DATE FILED: 01/09/2020

 

UNITED STATES OF AMERICA,

Plaintiff, : 19 Cr. 105 (LGS)
=-V- .
ORDER
JUAN RAMIREZ,
Defendant,
woe nee eee ee -X

 

 

LORNA G. SCHOFIELD, District Judge:

WHEREAS, with Juan Ramirez’s consent, his guilty plea allocution was taken before
Magistrate Henry B. Pitman on August 13, 2019;

WHEREAS, a transcript of the allocution was made; and

WHEREAS, upon review of that transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there is a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

Dated: New York, New York

January 9, 2020 —/
fee A pa we

LORNWG. SCHOFIELD
United States District Judge
